Judgment was entered in the Supreme Court,
Per Curiam.
This case was heard on bill and answer only. *274The answer expressly and responsively denies that the dock adjoining the complainants’ pier, on the north side thereof, is or was at any time appertenant to the pier. It denies that the deed mentioned in the bill passed to the complainants the exclusive right to the dock, which, by the Act of Assembly set out in the answer, is granted by the Commonwealth to the owners and lessees thereof; and makes an express denial of every averment in the bill to the contrary of the facts set forth in the answer.
In this attitude of the case and without proof that the complainants have any title to the dock on the north side of their pier, they do not stand in a position to question the effect of the Act of 4th May 1852. The case is therefore governed by the general laws relating to the powers and duties of the harbor mastpr. If he acted oppressively or improperly in the execution of his duties as harbor master, this is not the proper remedy.
Decree of the Nisi Prius affirmed with costs and the appeal dismissed.